 In the Matter of ARMOUR AND COMPANY, EMPLOYERandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, LOCAL No. 452, AFL, PETITIONERandUNITED PACKING HOUSE WORKERS OF AMERICA, LOCAL UNION No.21, CIO,, INTERVENORCase No. 30-RC-97SUPPLEMENTAL DECISIONANDDIRECTIONApril 09,1949Pursuant to a Decision and Direction of Election, dated Febru-ary 11, 1949, an election by. secret ballot was duly conducted onMarch 12, 1949.Upon the conclusion of the election, a Tally of Bal-lots was furnished the parties.The Tally shows that there were approximately 25 eligible votersand that 27 votes were cast.Of these 27 votes, 12 were for thePetitioner, 7 were for the Intervenor, 6 were for neither labor organi-zation, and 2 ballots were challenged.As the number of challengedballots was sufficient to affect the result of the election, the RegionalDirector, pursuant to Section 203.61 of the Board's Rules and Regula-tions, Series 5, conducted an investigation.Thereafter, on March 29,3949, he issued, and duly served upon the parties, a Report on Chal-lenged Ballots.In his Report, the Regional Director recommendedthat the challenge to the vote of John Wear be overruled and that tothe vote of Steve Mauser be sustained.The Intervenor filed excep-tions to the Regional Director's Report on Challenged Ballots onlyinsofar as it. related to the ballot cast by Steve Mauser.No otherexceptions were filed to this report within the time provided therefor.As no exceptions have been filed to the report on the challengedballot ofJohn Wearwithin the time provided therefor, we 1 shalladopt the findings and recommendations of the Regional Directorthereon.'Pursuant to theprovisions of Section 3 (b) ofthe National LaborRelationsAct, theBoard has delegated its powers in connectionwith thiscase to a three-member panel[Chairman Herzog and Members Houston and Murdock].83 N. L. R. B., No. 40.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDAsSteve Mauser,a city truck driver,is at present absent from theplant on a leave of absence granted in 19422by theEmployer pursuantto the provisions of a collective bargaining agreement between theEmployer and the Intervenor,3and is entitled to reinstatement upona week's notice anytime-before August 11, 1949, if made within 1 weekafter he ceases to occupy a full-time positionwiththe Intervenor,he was an eligible voter at the date of.the election 4Accordingly,we shall overule the challengesto theballots of JohnWear and Steve Mauser.As the results of the election may dependupon the counting of the two ballots declared valid, we shall directthat they be opened and counted.DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Armour and Company,Stockyards,Denver, Colorado,the Regional Director for the Seventeenth Regionshall,pursuant to the Rules and Regulations of the National LaborRelations Board,within ten(10) days from the date ofthisDirection,open and count the challenged ballots ofJohnWear and Steve Mauser,and shall,thereafter,prepare and cause to be served upon the partiesSupplemental Tally of Ballots.2 SeeMatter of Public Service Corporation of New Jersey, 72 N.L. R. B. 224, 231 (con-tinuous leave of absence for approximately 29 years).8 The contract between the Employer and the Intervenor provides : (1) Employees "whoare elected or, appointed to a full-time position with the Union, upon proper notice, shallbe. granted leave of absence without pay not to exceed the life of this agreement."(2) "Employees on [such] leave . . . shall be entitled to return to the Company'semployment with their seniority rights unimpaired providing that they give one week'snotice to the Company of their desire to return to work for the Company . . . within oneweek after the date the contract terminates, whichever occurs earlier." (3) The Unionoccupy the full-time position with the Union. (4) "The leave of absence shall becomevoid and seniority rights forfeited if any employee on [such] leave of absence ..acceptsother employment or engages in other work " The contracts between the Employer andthe Intervenor have for a number of years contained similar provisions.Mauser hasannually renewed his leave by proper statement to the Employer.4 SeeMatter of Remington Rand, Inc.,has not stated his intention to return to work is, under circumstances, less important thanthat he has a limited right to do so.Matter of American Potash d Chemical Corporation,'28 N. L. R B 236.-